DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 7, 2021 was filed after the mailing date of the application on July 31, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments, see p. 7, filed November 10, 2021, with respect to the objection have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
4.	Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, and 16-21 have been considered but are moot because new grounds of rejection are made in view of Suzuki (US 20080151119A1), Pederson (US 20090033668A1), and Doi (US 20090307734A1).
5.	Applicant's arguments filed November 10, 2021 with respect to Claims 6, 7, 9-13, and 15 have been fully considered but they are not persuasive, as discussed below.
6.	As per Claims 1, 6, and 11, Applicant argues that Fastert (US 20070222779A1) discloses that the content source 602 is updated with the EDID/E-EDID structure received from the content sink 612.  Fastert fails to disclose adding a new standard to EDID standards stored in a memory of the content sink (p. 9).
stored in the machine readable storage medium.  Thus, new grounds of rejection are made and this action is made final.  As per Claims 6 and 11, Claim 6 recites “adds an EDID standard to the plurality of EDID standards in response to an update request” and Claim 11 recites “adding a new EDID standard to the plurality of EDID standards”.  Claims 6 and 11 do not recite that the EDID standard is added to the EDID standards stored in the EDID memory.  Fastert teaches adding an EDID standard to the plurality of EDID standards in response to an update request [0065], as it is recited in Claims 6 and 11.
7.	Applicant added Claims 16-21 and believes that they are allowable over the cited references (p. 9).
In reply, the Examiner points out that new grounds of rejection are made in view of Pederson and Doi to teach these claims.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Suzuki (US 20080151119A1).
12.	As per Claim 1, LV teaches a device comprising:  a display screen (340, Fig. 1); a machine readable storage medium (320) storing instructions and Extended Display Identification Data (EDID) data; and a processor (310) to execute the instructions (display device 30 comprises a controller 310, a memory 320,  and a display component 340, memory 320 stores control program and EDID information, video signal processed by the controller 310, [0045]) to:  provide an on-screen display control to enable a user to select one of a plurality of EDID standards stored in the machine readable storage medium (user interface to display the stored EDID information to the user for user selection, [0074], [0045]); format the EDID data based on the selected EDID standard (the controller may modify the EDID information stored in the memory according to the EDID information inputted by the user, so as to adjust the EDID setting for the display device promptly as needed, [0077]).
However, LV does not teach adding a new standard to the plurality of EDID standards stored in the machine readable storage medium in response to an update request.  However, Suzuki teaches adding a new standard to the plurality of EDID standards stored in the machine readable storage medium (25) in response to an update request (when the format data of the video are specified by this change operation from this HDMI option setting screen 40, and a setting execution button is operated, the control unit changes the EDID data inside of the EDID memory 25, and updates the EDID memory 25, [0103], format information (display side recognition data) in plural formats corresponding to a format of a video data at the video transmission device side are stored in the EDID memory 25, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV to include adding a new standard to the plurality of EDID standards stored in the machine readable storage medium in response to an update request because Suzuki suggests that this way, the user can specify the format data of the video desired, and the new EDID standard is stored in the storage medium in order for the video to be displayed in the correct format [0103, 0039].
13.	As per Claim 2, since LV teaches in the background section that it is well-known in the art that EDID is a VESA standard data format [0003], it would have been obvious to one of ordinary skill in the art that the plurality of EDID standards [0074] includes at least one of a Video Electronics Standards Association (VESA) EDID standard [0003].
14.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Suzuki (US 20080151119A1) in view of Nikazm (US 20100268860A1), Lin (US 20170347052A1), and Zeng (US 20110304522A1).
	LV and Suzuki are relied upon for the teachings as discussed above relative to Claim 1.
	However, LV and Suzuki do not teach wherein the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard.  However, Nikazm teaches selecting between DisplayPort, DVI, and HDMI [0038].

	However, LV, Suzuki, and Nikazm do not teach wherein the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard.  However, Lin teaches wherein the on-screen display control enables the user to select one of a plurality of HDMI versions of the interface type (user interface (on-screen display)) is provided to a user to allow the user to select the desired HDMI version through the interface, [0005]).  Since Nikazm teaches selecting between DisplayPort, DVI, and HDMI [0038], this teaching from Lin can be implemented into the device of Nikazm so that the on-screen display control enables the user to select one of the plurality of HDMI versions of the selected interface type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV, Suzuki, and Nikazm so that the on-screen display control enables the user to select one of the plurality of HDMI versions of the selected interface type because Lin suggests that this is well-known in the art [0005].
	However, LV, Suzuki, Nikazam, and Lin do not teach wherein the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard.  However, Zeng teaches that HDMI 1.0 to HDMI 1.2a uses the CEA-861-B video standard, HDMI 1.3 to HDMI 1.3c uses the CEA-861-D video standard, and HDMI 1.4 uses the CEA/EIA-861E video standard [0038].  Since the combination of Nikazm and Lin teaches wherein the on-screen display control enables the user to select one of the plurality of HDMI versions of the selected interface type, this teaching from Zeng can be implemented into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV, Suzuki, Nikazam, and Lin so that the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard because Zeng suggests that different HDMI versions uses different EDID versions [0038].
15.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Suzuki (US 20080151119A1) in view of Courtney (US 20100060653A1).
	LV and Suzuki are relied upon for the teachings as discussed above relative to Claim 1.  LV teaches wherein the on-screen display control enables the user to select the EDID [0074].
	However, LV and Suzuki do not teach wherein the on-screen display control enables the user to select a refresh rate to support in the EDID.  However, Courtney teaches wherein selecting a refresh rate to support in the EDID (select a timing descriptor stored in a register of an Extended Display Identification Data (EDID) file, [0024], once a timing descriptor is selected, reads the content of the EDID which determines the timing selector selected, panel pixel clock is set at a frequency associated with the timing descriptor selected, Timing Descriptor #1 may characterize the United States Bands while Timing Descriptor #2 would apply to the European Bands, [0026], table 400 shows values in a first column as EDID file type categorized by geographic region, further labeled in a second column as timing descriptor type, table 400 associates the geographic regions and timing descriptor types with panel pixel clock frequency bands, [0027], Fig. 4 shows Timing Descriptor #1 is for US EDID and Timing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV and Suzuki so that the on-screen display control enables the user to select a refresh rate to support in the EDID because Courtney suggests that it is well-known in the art that each EDID has a different refresh rate [0024].
16.	Claims 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Kuriakose (US 20090184962A1), and Fastert (US 20070222779A1).
17.	As per Claim 6, LV teaches a device comprising:  a display screen (340, Fig. 1); an Extended Display Identification Data (EDID) memory (320) storing EDID data; and
a processor [0045], the processor to generate an on-screen display control listing a plurality of EDID standards for selection by a user [0074] and to reformat the EDID data stored in the EDID memory based on the selected EDID standard [0077].
	However, LV does not expressly teach a video scaler includes the processor.  However, Kuriakose teaches a video scaler that scales up or scales down its video output resolution based on the resolution defined by the updated EDID data [0063].  Since LV teaches that the processor updates the EDID data [0077], this teaching of the video scaler from Kuriakose can be implemented into the device of LV so that it includes a video scaler including the processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV to include a video scaler including the processor 
However, LV and Kuriakose do not teach wherein the processor adds an EDID standard to the plurality of EDID standards in response to an update request.  However, Fastert teaches wherein the processor adds an EDID standard to the plurality of EDID standards in response to an update request (controller 420 of the content source 602 initiates a query/response exchange to retrieve the display capabilities of the content sink 612, the display capabilities of the content sink 612 are accordingly transmitted in the form of an EDID structure, the transmitted EDID structure is received by content source 602 and forwarded to micro-controller 604, micro-controller 604 updates EDID cache memory 608 with the received EDID structure, [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV and Kuriakose so that the processor adds an EDID standard to the plurality of EDID standards in response to an update request because Fastert suggests that this ensures that the correct EDID standard of the connected display is stored in the memory [0065].
18.	As per Claim 7, Claim 7 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
19.	As per Claim 10, LV does not teach wherein the on-screen display control enables the user to select a resolution or a refresh.  However, Kuriakose teaches wherein the on-screen display control enables the user to select a resolution or a refresh (user interface on video device allowing a user to select between scaling up to the new, higher output resolution, or maintaining the current, lower output resolution, [0063]).
.
20.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Kuriakose (US 20090184962A1), and Fastert (US 20070222779A1) in view of Lim (US 20170132749A1) and Van Der Heijden (US 20110298795A1).
	LV, Kuriakose, and Fastert are relied upon for the teachings as discussed above relative to Claim 6.
	However, LV, Kuriakose, and Fastert do not teach wherein the plurality of EDID standards includes VESA Display-ID and Consumer Electronics Association (CEA) 861.  However, Lim teaches wherein the plurality of EDID standards includes VESA Display-ID (DisplayID is a VESA standard, [0086]) and Consumer Electronics Association (CEA) 861 [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV, Kuriakose, and Fastert so that the plurality of EDID standards includes VESA Display-ID and Consumer Electronics Association (CEA) 861 as suggested by Lim.  It is well-known in the art that VESA Display-ID has the advantage of encompassing PC display devices, consumer TVs, and embedded displays such as LCD screens within laptops, without the need for multiple extension blocks.  It is well-known in the art that CEA 861 has the advantage of including support for several new Ultra HD and widescreen video formats and additional colorimetry schemes.
supports the CEA 861-D and VESA E-EDID standards, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV, Kuriakose, Fastert, and Lim so that the plurality of EDID standards includes Video Electronics Standards Association (VESA) E-EDID as suggested by Van Der Heijden.  It is well-known in the art that as display types and capabilities increased, 128 bytes became insufficient, and EDID was extended so that multiple 128-byte data blocks could be exchanged, and this is known as E-EDID and has been implemented in many consumer devices.
21.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Park (US 20170092226A1), and Fastert (US 20070222779A1).
22.	As per Claim 11, LV teaches a method for configuring a display device [0076], the method comprising:  displaying an on-screen display control listing a plurality of Extended Display Identification Data (EDID) standards; selecting an EDID standard from the list [0074];
Formatting EDID data based on the selected EDID standard [0077].
	However, LV does not teach transmitting the formatted EDID data to a video source in response to connecting the display device to the video source.  However, Park teaches transmitting the EDID data to a video source in response to connecting the display device to the video source (receiving a request for reading out EDID from a connected source device, transmitting EDID of the sink device to the source device, [0012], sink device can include display unit, [0051]).  Since LV teaches formatting EDID data [0077], this teaching from Park can be implemented into the device of LV so that it transmits the formatted EDID data to a video source in response to connecting the display device to the video source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV to include transmitting the formatted EDID data to a video source in response to connecting the display device to the video source because Park suggests that this is needed so that the source device is able to compress the data correctly [0012].
However, LV and Park do not teach adding a new EDID standard to the plurality of EDID standards.  However, Fastert teaches this limitation, as discussed in the rejection for Claim 6.
23.	As per Claim 12, Claim 12 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
24.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Park (US 20170092226A1), and Fastert (US 20070222779A1) in view of Nikazm (US 20100268860A1), Lin (US 20170347052A1), and Zeng (US 20110304522A1).
	LV, Park, and Fastert are relied upon for the teachings as discussed above relative to Claim 11.
	However, LV, Park, and Fastert do not teach selecting an EDID version for the selected EDID standard, wherein formatting the EDID data comprises formatting the EDID data based on the selected version of the selected EDID standard.  However, the combination of Nikazm, Lin, and Zeng teaches selecting an EDID version for the selected EDID standard, as discussed in the rejection for Claim 4.  Zeng teaches wherein formatting the EDID data comprises formatting the .
25.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Park (US 20170092226A1), and Fastert (US 20070222779A1) in view of Courtney (US 20100060653A1) and Dong (US007129909B1).
	LV, Park, and Fastert are relied upon for the teachings as discussed above relative to Claim 11.
	However, LV, Park, and Fastert do not teach selecting a refresh rate; and modifying the EDID data to support the selected refresh rate.  However, Courtney teaches selecting a refresh rate; and modifying the EDID data to support the selected refresh rate (select a timing descriptor stored in a register of an Extended Display Identification Data (EDID) file, [0024], once a timing descriptor is selected, reads the content of the EDID which determines the timing selector selected, panel pixel clock is set at a frequency associated with the timing descriptor selected, Timing Descriptor #1 may characterize the United States Bands while Timing Descriptor #2 would apply to the European Bands, [0026], table 400 shows values in a first column as EDID file type categorized by geographic region, further labeled in a second column as timing descriptor type, table 400 associates the geographic regions and timing descriptor types with panel pixel clock frequency bands, [0027], Fig. 4 shows Timing Descriptor #1 is for US EDID and Timing Descriptor #2 is for EU EDID).  This would be obvious for the reasons given in the rejection for Claim 5.
	However, LV, Park, Fastert, and Courtney do not teach wherein the on-screen display control lists a plurality of refresh rates to support in the EDID, and the refresh rate is selected from the list.  However, Dong teaches wherein the on-screen display control (300E, Fig. 3E) lists user is provided a window 300E with a variety of selectable refresh rates 20E, refresh rates shown in the window 300E, user has selected the refresh rate 85 Hz, col. 4, lines 29-34).  Thus, this teaching from Dong of the on-screen display control can be implemented into the device of Courtney so that the on-screen display control lists a plurality of refresh rates to support in the EDID, and the refresh rate is selected from the list.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV, Park, Fastert, and Courtney so that the on-screen display control lists a plurality of refresh rates to support in the EDID, and the refresh rate is selected from the list because Dong suggests that this makes it easy for the user to change the refresh rate to the desired refresh rate (col. 4, lines 29-34).
26.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Suzuki (US 20080151119A1) in view of Pederson (US 20090033668A1).
LV and Suzuki are relied upon for the teachings as discussed above relative to Claim 1.
However, LV and Suzuki do not teach wherein the processor executes the instructions to create the new standard through options in the on-screen display control.  However, Pederson teaches wherein the processor executes the instructions to create the new standard through options in the on-screen display control (user interface can include a data entry device and a feedback device (display screen) to assist the user in entering data, this configuration allows a user to manually create an EDID and store it in the video processor, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV and Suzuki so that the processor executes the instructions to create the new standard through options in the on-screen display control because .
27.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Suzuki (US 20080151119A1) in view of Doi (US 20090307734A1).
LV and Suzuki are relied upon for the teachings as discussed above relative to Claim 1.
However, LV does not teach wherein the processor executes the instructions to write the new standard to the machine-readable storage medium.  However, Suzuki teaches wherein the processor executes the instructions to write the new standard to the machine-readable storage medium, as discussed in the rejection for Claim 1.
However, LV and Suzuki do not teach writing the new standard to the machine-readable storage medium over a Display Data Channel (DDC), a Universal Serial Bus (USB), an Ethernet, or a DisplayPort Aux Channel.  However, Doi teaches performing writing with respect to the EDID memory 154 [0047].  The EDID memory 154 is connected to the DDC line 30 [0036].  Thus, Doi teaches writing to the EDID memory 154 over a Display Data Channel (DDC), a Universal Serial Bus (USB), an Ethernet, or a DisplayPort Aux Channel [0047, 0036].  Thus, this teaching of the DDC from Doi can be implemented into the device of Suzuki so that wherein the processor executes the instructions to write the new standard to the machine-readable storage medium over a Display Data Channel (DDC), a Universal Serial Bus (USB), an Ethernet, or a DisplayPort Aux Channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV and Suzuki to include writing the new standard to the machine-readable storage medium over a Display Data Channel (DDC), a Universal Serial .
28.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Kuriakose (US 20090184962A1), and Fastert (US 20070222779A1) in view of Pederson (US 20090033668A1).
Claim 18 is similar in scope to Claim 16, and therefore is rejected under the same rationale.
29.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Kuriakose (US 20090184962A1), and Fastert (US 20070222779A1) in view of Suzuki (US 20080151119A1) and Doi (US 20090307734A1).
Claim 19 is similar in scope to Claim 17, and therefore is rejected under the same rationale.
30.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Park (US 20170092226A1), and Fastert (US 20070222779A1) in view of Pederson (US 20090033668A1).
Claim 20 is similar in scope to Claim 16, and therefore is rejected under the same rationale.
31.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1), Park (US 20170092226A1), and Fastert (US 20070222779A1) in view of Suzuki (US 20080151119A1) and Doi (US 20090307734A1).
Claim 21 is similar in scope to Claim 17, and therefore is rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






JH
/JONI HSU/Primary Examiner, Art Unit 2611